DETAILED ACTION
	This action is in response to amendments dated 06/10/2022.
	Claims 1 and 20 have been newly amended. 
	Claims 1-3, 5-10, 12-20 are pending and have been examined. 

Response to Amendment
Applicant’s amendments dated 06/10/2022 have been fully considered.

Response to Arguments
Applicant asserts the usage of DHT in the prior art does not align with the usage of DHT in the claims. However, applicant’s arguments are moot in light of the current grounds of rejection as necessitated by applicant’s amendments. LIN teaches the storing of key value pairs in a DHT. And JENNINGS teaches that keys and values may be associated with license and software.


Claim Interpretation
It is noted that claims 2, 3, 6, 7, 8, 9, 11, 12, 13, 16, 17, 18 all recite descriptions of devices and data that manipulate neither the process nor the system performing the process in such a way as to move to distinguish over prior art.  Applicant is suggested to recite the descriptions in active processes being performed such that the descriptions are utilized in their specific roles.  For the purposes of compact prosecution, such limitations have still been addressed by prior art.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-10, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Herbert (“a Novel method for decentralized Peer-to-Peer software license validation using cryptocurrency blockchain technology”) in view of Antonopoulos (“Mastering Bitcoin”), LIN (US 2005/0188085 A1) and JENNINGS (US 2011/0113238 A1).

Regarding Claims 1, 19, and 20:
HERBERT teaches a computer-implemented method for controlling the performance of a contract, the method comprising: storing a contract on or in a computer-based repository, the contract being associated with a license between a first user (U1) and a second user (U2); (Section 5, 5.1, “For the purposes of discussing decentralized software license validation, the term bitcoin is used generically as a descriptor for a virtual coin from an existing cryptocurrency. Bitcoins are actually digital signatures that are created and stored in user wallets, and have a full publicly verifiable transaction history through the blockchain transaction history. The characteristics of the blockchain can be utilized to provide a record of all software licenses owned by an end user. Through the decentralized peer-to-peer blockchain architecture, any software developer or vendor can allocate licenses to users easily and cost effectively. The principle of decentralized software license validation is to use bitcoins held by the owner to represent entitlement to software. Two primary methods to utilize a blockchain for software license validation are the “Master Bitcoin Model” and the “Bespoke Model”, discussed in the following sections.” License terms and contracts are stored for use with the blockchain.) 
…receiving over a communications network, a transaction comprising a transfer of a token from an agent (A) to the first user (U1) or the second user (U2), the transaction comprising metadata that includes an identifier indicative of a location …where the contract is stored; (Section 5.1, “V1 transfers a Master bitcoin from the M1 address to the U1 address. The transaction itself confers the ownership of the bitcoin, and the end user now has the bitcoin from M1, the Master Bitcoin, in the user’s associated wallet. Hence, the user’s ownership of a bitcoin from M1 confers entitlement to the Software application, and is a transaction publically verifiable on the blockchain.”)
HERBERT does not explicitly disclose querying a peer-to-peer distributed ledger to determine whether the transaction comprises at least one unspent output (UTXO); and responsive to querying the peer-to-peer distributed ledger, determining whether to modify performance of the contract. (Although the prior art does disclose a general blockchain transaction which would check to see if values are available, and UTXO is generally what is used in transactions, Herbert does not use the term UTXO)
 ANTONOPOULOS, an analogous art of HERBERT and the current application, teaches querying a peer-to-peer distributed ledger to determine whether the transaction comprises at least one unspent output (UTXO); …and responsive to querying the peer-to-peer distributed ledger, determining whether to modify performance of the contract and terminating the license if the UTXO has been spent.   (Page 115, 117, 151, 215, “Every bitcoin transaction creates outputs, which are recorded on the bitcoin ledger. Almost all of these outputs, with one exception (see “Data Output (OP_RETURN)” on page 133) create spendable chunks of bitcoin called unspent transaction outputs or UTXO, which are then recognized by the whole network and available for the owner to spend in a future transaction….That 0.015 bitcoin output was recorded on the blockchain and became part of the Unspent Transaction Output set, meaning it showed in Bob’s wallet as part of the available balance… For example, when examining a transaction in block 300,000, a full node links all 300,000 blocks down to the genesis block and builds a full database of UTXO, establishing the validity of the transaction by confirming that the UTXO remains unspent. Where the buyer broadcasts a competing transaction that spends the same inputs (UTXO) and cancels the payment to the merchant…” Transactions need to have the funds in order to perform the requested transaction, and if the same UTXO is found to be in multiple competing transactions, the transaction is canceled.)
ANTONOPOULOS further teaches wherein querying a peer-to-peer distributed ledger comprises scanning the peer-to-peer distributed ledger to identify the at least one unspent output (UTXO) to determine whether the unspent output (UTXO) has been spent or not. (Page 151, 215, “or example, when examining a transaction in block 300,000, a full node links all 300,000 blocks down to the genesis block and builds a full database of UTXO, establishing the validity of the transaction by confirming that the UTXO remains unspent. Where the buyer broadcasts a competing transaction that spends the same inputs (UTXO) and cancels the payment to the merchant…” the ledge is checked, i.e. queried, to make sure that UTXO are not spent already to avoid double spending.)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of using UTXO for transactions and querying the ledger to ensure that they are not previously spent and to only have transactions be performed when available, as disclosed by ANTONOPOULOS, to the teachings of performing transactions and transferring access to content as disclosed by HERBERT by having content be available based on valid transaction that utilize payments that have not previously been used in order to ensure that only available transactions are performed such that double spending does not occur and un-backed transactions are avoided.  
HERBERT in view of ANTONOPOULOS further teaches wherein the step of determining whether to modify performance of the contract comprises: terminating the contract in the event that the at least one unspent output (UTXO) cannot be identified from the peer-to-peer distributed ledger; or maintaining the contract in the event that the at least one unspent output (UTXO) is identified from the peer-to-peer distributed ledger. (HERBERT: Section 5.1, “V1 transfers a Master Bitcoin from the M1 address to the U1 address. The transaction itself confers the ownership of the bitcoin, and the end user now has the bitcoin from M1, the Master Bitcoin, in the user’s associated wallet. Hence, the user’s ownership of a bitcoin from M1 confers entitlement to the Software application, and is a transaction publicly verifiable on the blockchain.” ANTONOPOULOS: Page 28, “Since it had sufficient fees, it was included in a new block generated by Jing’s mining pool…” There must be enough funds for the actual transaction to occur, and there can also be a check to see if there are fees for processing the transactions. Therefore a contract would be modified via terminating the transaction if the UTXO was not found.)
HERBERTS does not explicitly disclose, but LIN, an analogous art of HERBERT and the current application, teaches wherein the contract is stored in a distributed hash table (DHT) comprising a plurality of key-value pairs, (Paragraph [0037], “he network 106 includes a distributed hash table (DHT) 108 which acts as an interface to route messages between the clients 102(a) and the plurality of computing devices 104(1)-104(B). The DHT 108 may be thought of as a distributed version of a hash table data structure that stores (key, value) pairs.”)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s effective filing to combine the teachings of using distributed hash tables to store keys and values as disclosed by LIN to the teachings of storing and tracking information as disclosed by the combination of HERBERTS and ANTONOPOULOS by having the information utilize a DHT in processing the data. 
HERBERTS does not explicitly disclose, but JENNINGS, an analogous art of HERBERT and the current application, teaches wherein the key in the key value pair and the value in the key value pair are both determined based on the computer software and the license; (Paragraph [0014], [0030-0035], “e a license key in exchange for a purchase of a license to use a software product at the node.”)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s effective filing to combine the teachings of using keys and values tied to software and licenses as disclosed by JENNINGS to the teachings of processing information as disclosed by the combination of HERBERT, ANTONOPOULOS, and LIN by having the information being utilized be keys and values associated with the data to be licensed in order to ensure that the license information is correct and an accurate record is kept. 

Regarding Claim 2:
ANTONOPOULOS further teaches wherein the transaction further comprises a deterministic redeem script address.  (Page 128, “The five standard types of transaction scripts are Pay-to-Public-Key-Hash (P2PKH), Public-Key, Multi-Signature (limited to 15 keys), Pay-to-Script-Hash (P2SH) and Data Output (OP_RETURN), which are described in more detail below.” Transaction addresses may be any form of address as desired.)
Applicant is reminded that the description of an address manipulates neither the system nor the process and therefore does not move to distinguish over prior art.
Regarding Claim 3:
ANTONOPOULOS further teaches wherein the redeem script address is a pay-to-script-hash (P2SH) address. (Page 128, “The five standard types of transaction scripts are Pay-to-Public-Key-Hash (P2PKH) Public-Key, Multi-Signature (limited to 15 keys), Pay-to-Script-Hash (P2SH) and Data Output (OP_RETURN), which are described in more detail below.” Transaction addresses may be any form of address as desired.)
Applicant is reminded that the description of an address manipulates neither the system nor the process and therefore does not move to distinguish over prior art.

Regarding Claim 5:
HERBERT in view of ANTONOPOULOS further teaches wherein the step of terminating the contract comprises broadcasting a further transaction to spend the at least one unspent output (UTXO).  (HERBERT: Section 5.1, “V1 transfers a Master Bitcoin from the M1 address to the U1 address. The transaction itself confers the ownership of the bitcoin, and the end user now has the bitcoin from M1, the Master Bitcoin, in the user’s associated wallet. Hence, the user’s ownership of a bitcoin from M1 confers entitlement to the Software application, and is a transaction publically verifiable on the blockchain.” ANTONOPOULOS: Page 28, “Since it had sufficient fees, it was included in a new block generated by Jing’s mining pool…” if a transaction is spent, in more than one place, one of the transaction comes out as a verified spending of the transaction while the un-verified transaction is abandoned—this is how basic bitcoin transactions in a consensus system works.)
Regarding Claim 6:
ANTONOPOULOS further teaches wherein the in step of broadcasting the further transaction, the further transaction comprises an instruction to spend the at least one unspent output (UTXO) at a specified data and/or time.  (Page 114, “Locktime defines the earliest time that a transaction can be added to the blockchain. It is set to zero in most transactions to indicate immediate execution. If locktime is nonzero and below 500 million, it is interpreted as a block height, meaning the transaction is not included in the blockchain prior to the specified block height. If it is above 500 million, it is interpreted as a Unix Epoch timestamp (seconds since Jan-1-1970) and the transaction is not included in the blockchain prior to the specified time.”)

Regarding Claim 7:
HERBERT in view of ANTONOPOULOS further teaches wherein the further transaction comprises: an input which is the at least one unspent output (UTXO); and a redeem script comprising a signature, the metadata, an agent public key (PA) associated with the agent, and a first user public key ((PU1) associated with the first user (U1).  (HERBERT: Section 5.1, “V1 transfers a Master Bitcoin from the M1 address to the U1 address. The transaction itself confers the ownership of the bitcoin, and the end user now has the bitcoin from M1, the Master Bitcoin, in the user’s associated wallet. Hence, the user’s ownership of a bitcoin from M1 confers entitlement to the Software application, and is a transaction publically verifiable on the blockchain.” ANTONOPOULOS: Page 28, “Since it had sufficient fees, it was included in a new block generated by Jing’s mining pool…” basic distributed ledger transactions require inputs such as amounts, signatures, keys, etc.)
Applicant is reminded that the description of data in a transaction package manipulates neither the system nor the process and therefore does not move to distinguish over prior art.


Regarding Claim 8:
HERBERT in view of ANTONOPOULOS further teaches  wherein the contract defines: at least one condition, the at least one condition relating to operation of the license as between the first user (U1) and the second user (U2); and at least one action whose performance is dependent upon the evaluation of the condition.   (HERBERT: Section 5.1, “V1 transfers a Master bitcoin from the M1 address to the U1 address. The transaction itself confers the ownership of the bitcoin, and the end user now has the bitcoin from M1, the Master bitcoin, in the user’s associated wallet. Hence, the user’s ownership of a bitcoin from M1 confers entitlement to the Software application, and is a transaction publically verifiable on the blockchain.” ANTONOPOULOS Page 116-123, “a locking script…. Specifying the conditions that must be met…Spending Conditions (encumbrances),… conditions placed on an output by locking script and allows the output to be spent…” transaction indicates a license association between the vendor, user, and master address and may have conditions associated with it.)
It is noted that the description of data manipulates neither the system nor the process and therefore does not move to distinguish over prior art.

Regarding Claim 9: 
HERBERT in view of ANTONOPOULOS further teaches wherein the metadata comprises: an address or representation of an address of where the contract is stored in the computer-based repository; and/or a hash of the contract.  (HERBERT: Section 5.1, “V1 transfers a Master bitcoin from the M1 address to the U1 address. The transaction itself confers the ownership of the bitcoin, and the end user now has the bitcoin from M1, the Master bitcoin, in the user’s associated wallet. Hence, the user’s ownership of a bitcoin from M1 confers entitlement to the Software application, and is a transaction publically verifiable on the blockchain.” ANTONOPOULOS: Page 128, “The five standard types of transaction scripts are Pay-to-Public-Key-Hash (P2PKH) Public-Key, Multi-Signature (limited to 15 keys), Pay-to-Script-Hash (P2SH) and Data Output (OP_RETURN), which are described in more detail below.” Transaction addresses may be any form of address as desired and are designated so the transaction may occur.)
It is noted that the description of data manipulates neither the system nor the process and therefore does not move to distinguish over prior art. 

Regarding Claim 10:
 	HERBERT in view of ANTONOPOULOS further teach wherein the step of querying the peer-to-peer distributed ledger further comprises: checking whether the contract has been terminated by determining whether the at least one unspent output (UTXO) is present in a list of unspent transaction outputs for the peer-to-peer distributed ledger (HERBERT: Section 5.1, “V1 transfers a Master bitcoin from the M1 address to the U1 address. The transaction itself confers the ownership of the bitcoin, and the end user now has the bitcoin from M1, the Master bitcoin, in the user’s associated wallet. Hence, the user’s ownership of a bitcoin from M1 confers entitlement to the Software application, and is a transaction publically verifiable on the blockchain.” ANTONOPOULOS: Page 28, “Since it had sufficient fees, it was included in a new block generated by Jing’s mining pool…” there must be enough funds for the actual transaction to occur, and there can also be a check to see if there are fees for processing the transactions.).

Regarding Claim 14:
HERBERT in view of ANTONOPOULOS does not explicitly disclose the step of renewing the contract by performing the steps of: generating a sub-key relating to a previous key associated with the contract; generating a further redeem script comprising the sub-key, the location of the contract, and a hash of the contract; and paying a quantity of a cryptocurrency (C) to the further redeem script.  That is, HERBERT in view of ANTONOPOULOS do not explicitly disclose the duplication of processes. However, the duplication of a process is obvious to one of ordinary skill in the art. Therefore as HERBERT in view of ANTONOPOULOS teaches the usage of keys for transactions, the usage of contracts for content, the usage of hashes for transactions, the processes of claim 14 are obvious to one of ordinary skill in the art at the time of applicant’s filing. (HERBERT: Section 5.1, “V1 transfers a Master bitcoin from the M1 address to the U1 address. The transaction itself confers the ownership of the bitcoin, and the end user now has the bitcoin from M1, the Master bitcoin, in the user’s associated wallet. Hence, the user’s ownership of a bitcoin from M1 confers entitlement to the Software application, and is a transaction publically verifiable on the blockchain.” ANTONOPOULOS: Page 128, “The five standard types of transaction scripts are Pay-to-Public-Key-Hash (P2PKH) Public-Key, Multi-Signature (limited to 15 keys), Pay-to-Script-Hash (P2SH) and Data Output (OP_RETURN), which are described in more detail below.”)

Regarding Claim 15:
HERBERT in view of ANTONOPOULOS does not explicitly disclose the step of generating a sub-contract derived from the contract, wherein the sub-contract is associated with a deterministic address and is generated by performing the steps of: using a new public key derived using a seed; storing the sub-contract in or on the computer-based repository with a reference to the contract; broadcasting a sub-contract transaction to the peer-to-peer distributed ledger, the sub-contract transaction including the reference to the contract; and adding, to the metadata associated with the contract, a reference to the sub-contract.  that is, HERBERT in view of ANTONOPOULOS does not explicitly disclose the duplication of processes. However, the duplication of a process is obvious to one of ordinary skill in the art. Therefore as HERBERT in view of ANTONOPOULOS teaches the usage of keys for transactions, the usage of contracts for content, the usage of hashes for transactions, the processes of claim 14 are obvious to one of ordinary skill in the art at the time of applicant’s filing. (HERBERT: Section 5.1, “V1 transfers a Master bitcoin from the M1 address to the U1 address. The transaction itself confers the ownership of the bitcoin, and the end user now has the bitcoin from M1, the Master bitcoin, in the user’s associated wallet. Hence, the user’s ownership of a bitcoin from M1 confers entitlement to the Software application, and is a transaction publically verifiable on the blockchain.” ANTONOPOULOS: Page 128, “The five standard types of transaction scripts are Pay-to-Public-Key-Hash (P2PKH) Public-Key, Multi-Signature (limited to 15 keys), Pay-to-Script-Hash (P2SH) and Data Output (OP_RETURN), which are described in more detail below.”)
Regarding Claim 16:
HERBERT further teaches wherein the license between the first user (U1) and the second user (U2) relates to one or more of: computer software; and digital media, including music, videos, and electronic books. (HERBERT: Section 5.1, “V1 transfers a Master bitcoin from the M1 address to the U1 address. The transaction itself confers the ownership of the bitcoin, and the end user now has the bitcoin from M1, the Master bitcoin, in the user’s associated wallet. Hence, the user’s ownership of a bitcoin from M1 confers entitlement to the Software application, and is a transaction publically verifiable on the blockchain.”)
It is noted that the description of data manipulates neither the system nor the process and therefore does not move to distinguish over prior art. 


Regarding Claim 17:
HERBERT further teaches wherein the peer-to-peer distributed ledger is a blockchain.  (section: introduction, “This paper proposes the utilization of a cryptocurrency blockchain similar to Bitcoin, to provide a method for decentralized, peer-to-peer, publicly auditable software license validation…”) 
It is noted that the description of data manipulates neither the system nor the process and therefore does not move to distinguish over prior art. 

Regarding Claim 18:
HERBERT further teaches wherein the cryptocurrency is bitcoin.   (section: introduction, “This paper proposes the utilization of a cryptocurrency blockchain similar to Bitcoin, to provide a method for decentralized, peer-to-peer, publicly auditable software license validation…” Antonopoulos is also directed to bitcoin in general)
It is noted that the description of data manipulates neither the system nor the process and therefore does not move to distinguish over prior art. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over HERBERT (“a Novel method for decentralized Peer-to-Peer software license validation using cryptocurrency blockchain technology”) in view of ANTONOPOULOS (“Mastering Bitcoin”), LIN (US 2005/0188085 A1) and JENNINGS (US 2011/0113238 A1) as applied above in further view of SLACK-SMITH(US 2005/0120133 A1).
Regarding Claim 11:
SLACK-SMITH, an analogous art of HERBERT and the current application, teaches wherein the contract is stored in a Distributed Hash Table (DHT).  (Page 0009, “One known software application referred to as the Cooperative File System (CFS), allows distributed data storage without a central server. CFS uses a distributed hash table to determine where to store data and from where to retrieve the data…”)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of using distributed hash tables as disclosed by SLACK-SMITH to the teachings of using blockchain transactions with addresses as disclosed by the combination of HERBERT and ANTONOPOULOS by utilizing distributed hash tables to store data as desired in order to allow for a secure and orderly way of storing information in a distributed manner.
It is noted that the description of data manipulates neither the system nor the process and therefore does not move to distinguish over prior art. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over HERBERT (“a Novel method for decentralized Peer-to-Peer software license validation using cryptocurrency blockchain technology”) in view of ANTONOPOULOS (“Mastering Bitcoin”), LIN (US 2005/0188085 A1), and JENNINGS (US 2011/0113238 A1) as applied above in further view of EBAUGH (US 2007/0013967 A1).
Regarding Claim 12:
EBAUGH, an analogous art of HERBERT and the current application, teaches wherein the contract comprises a Deterministic Finite Automation (DFA) to implement the contract.  (Paragraph 0125, “Other approaches to error-tolerant searching, which include but are not limited to, deterministic finite automation, hash tables, associative memory, bipartite matching, longest-common-subsequence (LCS), glob style matching,”)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of using DFA for data as disclosed by EBAUGH to the teachings of using contracts and transactions as disclosed by the combination of HERBERT and ANTONOPOULOS by having the contract be implemented with DFA in order to allow for transactions to be processed more smoothly thereby improving processing performance.
 It is noted that the description of data manipulates neither the system nor the process and therefore does not move to distinguish over prior art.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over HERBERT (“a Novel method for decentralized Peer-to-Peer software license validation using cryptocurrency blockchain technology”) in view of ANTONOPOULOS (“Mastering Bitcoin”), LIN (US 2005/0188085 A1), JENNINGS (US 2011/0113238 A1),  and EBAUGH (US 2007/0013967 A1) as applied above in further view of ANDERSON (US 2015/0163992 A1).
Regarding Claim 13:
ANDERSON, an analogous art of Herbert and the current application, teaches wherein the Deterministic Finite Automation (DFA) is defined using a codification scheme.   (Paragraph 0039, “Encoder 121 stores the codification scheme and the data represented by such codes in a local or remote memory for subsequent use in decoding the pattern of planting attributes to ascertain the underlying data.”)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of using codification schemes as disclosed by ANDERSON to the teachings of performing transactions and using DFA as disclosed by the combination of HERBERT, ANTONOPOULOS, and EBAUGH by having the contracts be implemented with DFA in order to more smoothly processes the data without mistakes in interpretation thereby improving processing performance.
It is noted that the description of data manipulates neither the system nor the process and therefore does not move to distinguish over prior art.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yago (US 2015/0206106 A1) teaches the use of contracts and payments.
Xiao (US 20200358812 A1) while published after the current application, further notes the known idea of double-pay. 
	Harding “How do bitcoin miners check for double-spend or overspend” 05/25/15.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHANN Y CHOO whose telephone number is (571)270-0453. The examiner can normally be reached 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick MacAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHANN Y CHOO/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        07/30/2022